Citation Nr: 1009632	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right arm and hand disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
prostate disability.

5.  Entitlement to service connection for right arm and hand 
disability.

6.  Entitlement to service connection for low back 
disability.  

7.  Entitlement to service connection for prostate 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in July 1972.
 
The issue of entitlement to service connection for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the 
case was issued in November 2008, and a substantive appeal 
was received in December 2008.  

The remaining issues on appeal come before the Board on 
appeal from a March 2005 rating decision by the RO.  A notice 
of disagreement was received in April 2005, a statement of 
the case was issued in January 2008, and a substantive appeal 
was received in March 2008.  A Board hearing was held in 
February 2010.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) was also on appeal.  
However, in a subsequent April 2009 rating decision, the RO 
granted TDIU.  Thus, as this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate 
status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right arm 
and hand disability, for low back disability, and for 
prostate disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the February 2010 Board hearing, the Veteran stated 
that he no longer wished to pursue an appeal on the issue of 
entitlement to service connection for PTSD.

2.  Service connection for right arm and hand disability, low 
back disability and prostate disability was denied by a 
December 2001 rating decision; the Veteran failed to initial 
an appeal from that decision. 

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right arm 
and hand disability, low back disability and prostate 
disability has been received since the December 2001 rating 
decision. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, as it relates to entitlement to service 
connection for PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The December 2001 rating decision which denied 
entitlement to service connection for right arm and hand 
disability, low back disability and prostate disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
December 2001 rating decision denying service connection for 
right arm and hand disability, low back disability and 
prostate disability, and thus, these issues have been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  
At the February 2010 Board hearing, the Veteran testified on 
the record that he wished to withdraw his appeal with respect 
to the issue of entitlement to service connection for PTSD.  
Thus, the Board finds that the Veteran withdrew his appeal as 
to the issue of entitlement to service connection for PTSD.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed without prejudice.  

II.  New and Material Issues

Prior to the current claim to reopen, the issues of service 
connection for right hand and arm disability, low back 
disability and prostate disability were most recently denied 
in a December 2001 rating decision.  However, the Veteran 
failed to file a notice of disagreement initiating an appeal 
from this decision.  Under the circumstances, the Board finds 
that the December 2001 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the December 2001 rating decision, pertinent private 
opinions have been associated with the record.  
Significantly, an August 2003 private opinion by Thavorn 
Lorungrochana, M.D. and a September 2004 private opinion by 
Barlow S. Lynch, M.D. found that the Veteran's chronic 
prostatitis was related to the prostatitis he was treated for 
in 1962.  Further, consultation reports from Hampton Jackson, 
Jr., M.D. indicated that the Veteran's current low back and 
right hand disability were related to the problems he was 
treated for in service.  

The Board finds that the additional evidence discussed above 
submitted since the December 2001 rating decision is new and 
material.  The evidence is not redundant of evidence already 
in the record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished fact of whether the Veteran has a current 
disability related to service, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the issues of entitlement to service connection 
for right arm and hand disability, low back disability and 
prostate disability are reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is dismissed. 

New and material evidence has been received to reopen the 
issues of entitlement to service connection for right arm and 
hand disability, low back disability and prostate disability.  
To that extent, the appeal is granted, subject to the 
directions set forth in the following Remand section of this 
decision.


REMAND

The present appeal includes the issues of entitlement to 
service connection for right arm and hand disability, low 
back disability and prostate disability.  Service treatment 
records showed that the Veteran was treated for prostatitis 
in September 1962.  Further, the records document numerous 
complaints of low back pain and injuries to the right hand.  
In his Board hearing testimony, the Veteran indicated that 
his current disabilities were related to these incidents in 
service.  The Veteran was afforded VA examinations with 
respect to his prostatitis in March 2004 and prostate cancer 
in October 2007.  However, neither of these examinations 
provided an etiological opinion.  He was also afforded a VA 
examination for his low back in February 2004, but the 
examination findings and diagnosis were not reported.  
Moreover, the examiner only addressed one of the incidents in 
service and provided no rational for the opinion provided.  
Thus, all of these examinations are insufficient for 
appellate review.  Further, the Veteran has not been afforded 
a VA examination with etiological opinion with respect to his 
right hand and arm disability.  Accordingly, given the 
documentation of incidents in service as well as the private 
opinions discussed above, the Board finds that the Veteran 
should be afforded appropriate VA examination(s) to determine 
the etiology of any currently manifested right hand and arm 
disability, low back disability and prostate disability.  See 
generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet.App. 79 (2006). 

Moreover, when determining service connection, all theories 
of entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran 
has specifically indicated that he believes his prostate 
cancer is associated with herbicide exposure in service, 
specifically in Thailand.  Moreover, he has also asserted 
that his low back disability is secondary to his service-
connected peripheral neuropathy of his lower extremities.  
Further, he is currently service connected for left upper 
extremity sensory ulnar palsy associated with diabetes 
mellitus and, thus, it would seem reasonable that his right 
extremity problems may also be associated with his service-
connected diabetes mellitus.  Thus, the RO should take 
appropriate steps to develop these issues under the other 
theories of entitlement raised, including ensuring that the 
Veteran has been provided sufficient VCAA notice with respect 
to these issues under 38 U.S.C.A. §§ 5102, 5103, and 5103A 
and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied, to 
specifically include taking appropriate 
steps to develop the theories of 
entitlement for prostate cancer associated 
with herbicide exposure and low back 
disability and right hand and arm 
disability as secondary to service-
connected disabilities.  See also 38 
C.F.R. § 3.159.  

2.  The RO should undertake appropriate 
development of the question of whether the 
Veteran had service in Vietnam or was 
otherwise exposed to herbicides during 
service, to specifically include while 
stationed in Thailand.  

3.  The Veteran should be scheduled for 
an appropriate VA examination(s).  The 
claims file must be made available to the 
examiner for review.  After reviewing the 
claims file and examining the Veteran, 
the examiner(s) should clearly delineate 
all current disabilities of the right arm 
and hand, low back and prostate.  
Further, the appropriate examiner(s) 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's right arm and hand 
and/or low back disabilities were 
manifested during service or are 
otherwise related to service?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's right arm and hand and 
low back disabilities are proximately due 
to, or caused by, the Veteran's service-
connected disabilities?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's right arm and low back 
disabilities are have been aggravated by 
the Veteran's service-connected 
disabilities?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's prostate disability 
(prostatitis and/or prostate cancer) was 
manifested during service or otherwise 
related to service, to include any 
exposure to herbicides?  The prostate 
examiner should furnish a discussion of 
the relationship, if any, between any 
past diagnoses of prostatitis and the 
diagnosed prostate cancer, to include any 
causal relationship of these disorders to 
service, or any causal relationship of 
these disorders to each other. 

A detailed rationale should be provided 
for all opinions expressed.  

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report(s) to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination 
report(s). 

4.  Thereafter, the issues on appeal 
should be readjudicated under a merits 
analysis.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


